                             UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

United States of America,


       V.                                                   Case No. 2:19-cr-4

Kensel U. Morgan,                                           Judge Michael H. Watson

       Defendant.

                                            ORDER


       Kensel U. Morgan ("Defendant") pleaded guilty before Magistrate Judge King to being a

felon In possession of a firearm and ammunition In violation of 18 U.S.C. § 922(g) and 924(a).

Magistrate Judge King thereafter Issued a Report and Recommendation ("R&R") recommending

the Court accept Defendant's guilty plea (decision on acceptance of the plea agreement was

deferred for consideration by the Undersigned upon completion of a presentence Investigation

report). R&R, EOF No. 24. The R&R details why Magistrate Judge King believed Defendant's

guilty plea was knowingly and voluntarily made. See generally, id. Further, the R&R notified

the parties of their right to object to the same within fourteen days and of the consequences of

the failure to object. Id. at 3. More than fourteen days have passed, and no objections were

filed. For that reason, as well as the reasons stated In the R&R, the Court ADOPTS the same

and ACCEPTS Defendant's guilty plea.

       IT IS SO ORDERED.




                                     MICHAEL H. WATSON, JUDGE
                                     UNITED STATES DISTRICT COURT
